       Case 4:97-cr-00243-JLH Document 1305 Filed 11/07/18 Page 1 of 4




              IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF ARKANSAS

UNITED STATES OF AMERICA, )
                          )
                          )
     v.                   )                Case No. 4:97-CR-00243-JLH
                          )                      (Capital Case)
                          )
DANIEL LEWIS LEE.         )


                                 ______________

   GOVERNMENT’S UNOPPOSED MOTION FOR EXTENSION OF
        TIME TO RESPOND TO LEE’S § 2255 MOTION
                                 ______________



      The United States respectfully requests a 14-day extension of time, until

November 26, 2018, to file its responsive brief in the above-captioned case. In

support of this motion, the government’s undersigned attorney states as

follows:

      1.    Defendant Daniel Lewis Lee was convicted of three counts of

capital murder and sentenced to death in 1999. The court of appeals affirmed

on direct appeal and also affirmed this Court’s denial of Lee’s motion for

collateral relief under 28 U.S.C. § 2255. This Court subsequently dismissed a

second or successive § 2255 motion by Lee because he failed to obtain

certification by the court of appeals, as required by 28 U.S.C. § 2255, and
       Case 4:97-cr-00243-JLH Document 1305 Filed 11/07/18 Page 2 of 4



therefore this Court lacked jurisdiction. The court of appeals affirmed that

judgment as well, and the Supreme Court denied certiorari.

      2.    Lee filed another § 2255 motion on September 10, 2018, and this

Court directed the government to respond. The Court subsequently granted a

request by the government to limit its response to whether this Court possesses

jurisdiction over Lee’s § 2255 motion. The Court also granted the government

an additional 31 days to respond to Lee’s motion, making the government’s

response due on or before November 12, 2018.

      3.    The government respectfully requests additional time to prepare a

response brief that sufficiently addresses the jurisdictional issue presented in

this case. Although the undersigned has made substantial progress in preparing

the government’s response brief, the undersigned has also been required to

devote time to other matters, including drafting the government’s answering

brief in Jeffrey Tarrats v. Warden Allenwood FCI, No. 18-1449 (3d Cir.) (brief filed

on Oct. 19, 2018), and drafting the response to the petition for certiorari in

Shane K. Floyd v. United States, No. 18-5118 (Sup. Ct.) (brief due to be filed on

Nov. 9, 2018).

      4.    The undersigned has contacted counsel for Lee, and they do not

oppose this extension request.
       Case 4:97-cr-00243-JLH Document 1305 Filed 11/07/18 Page 3 of 4



      Wherefore, the United States respectfully requests that the Court grant

this motion for a 14-day extension to November 26, 2018, to file the

government’s response.

                                    Respectfully submitted,


                                    /s/John M. Pellettieri
                                    JOHN M. PELLETTIERI
                                    Attorney, Appellate Section
                                    Criminal Division
                                    U.S. Department of Justice
                                    950 Pennsylvania Ave., N.W., Rm. 1260
                                    Washington, D.C. 20530
                                    (202) 307-3766
                                    john.pellettieri@usdoj.gov
       Case 4:97-cr-00243-JLH Document 1305 Filed 11/07/18 Page 4 of 4




                        CERTIFICATE OF SERVICE

      I hereby certify that I electronically filed the foregoing with the Clerk of

the Court for the United States District Court for the Eastern District of

Arkansas using the CM/ECF system on November 7, 2018. I certify that all

participants in the case are registered CM/ECF users and that service will be

accomplished by the CM/ECF system.


                                            /s/John M. Pellettieri
                                            JOHN M. PELLETTIERI
                                            Attorney, Appellate Section
                                            Criminal Division
                                            U.S. Department of Justice
                                            950 Pennsylvania Ave., N.W.
                                            Rm. 1260
                                            Washington, D.C. 20530
                                            (202) 307-3766
